Name: Directive 2000/16/EC of the European Parliament and the Council of 10 April 2000 amending Council Directive 79/373/EEC on the marketing of compound feedingstuffs and Council Directive 96/25/EC on the circulation of feed materials
 Type: Directive
 Subject Matter: consumption;  international trade;  marketing;  health;  agricultural activity
 Date Published: 2000-05-03

 Avis juridique important|32000L0016Directive 2000/16/EC of the European Parliament and the Council of 10 April 2000 amending Council Directive 79/373/EEC on the marketing of compound feedingstuffs and Council Directive 96/25/EC on the circulation of feed materials Official Journal L 105 , 03/05/2000 P. 0036 - 0038Directive 2000/16/EC of the European Parliament and the Councilof 10 April 2000amending Council Directive 79/373/EEC on the marketing of compound feedingstuffs and Council Directive 96/25/EC on the circulation of feed materialsTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 152(4) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the Economic and Social Committee(2),After consulting the Committee of the Regions,Acting in accordance with the procedure laid down in Article 251 of the Treaty(3),Whereas:(1) Council Directive 95/69/EC of 22 December 1995 laying down the conditions and arrangements for approving and registering certain establishments and intermediaries operating in the animal feed sector and amending Directives 70/524/EEC, 74/63/EEC, 79/373/EEC and 82/471/EEC(4) lays down the principle of allocating an approval number to certain establishments or intermediaries; for reasons of transparency and in order to facilitate checks, the registration number or approval number, as the case may be, should be required to be shown on the label or in the document accompanying the compound feedingstuffs.(2) Article 2(l) of Council Directive 79/373/EEC of 2 April 1979 on the marketing of compound feedingstuffs(5) defines the minimum storage life of a compound feedingstuff as lasting until that date until which, under proper storage conditions, that feedingstuff retains its specific properties; the term "specific properties" encompasses all the properties which determine the quality of a compound feedingstuff, particularly the effectiveness of the additives it contains; this effectiveness is indicated by the expiry date of the guarantee, which has to be stated in accordance with Council Directive 70/524/EEC(6); therefore, in all cases in which the minimum storage life of an additive is the limiting factor as regards the quality of a compound feedingstuff, this date is decisive in determining the minimum storage life of the compound feedingstuff; however, the relevant provision in Article 5d(1), second subparagraph, of Directive 79/373/EEC does not provide sufficient clarity and should therefore be replaced.(3) The German version of Directive 79/373/EEC uses the term "circulation" (Verkehr) instead of "marketing" (Vermarktung), as in the other language versions; since there is a difference in meaning, the language versions need to be aligned; since the scope of more recent Directives on animal feed law usually extends to "putting into circulation" or "circulation", Directive 79/373/EEC should be adjusted accordingly and a definition of "circulation" ("putting into circulation") should be included.(4) In accordance with Directive 79/373/EEC, Commission Decision 91/516/EEC(7) establishes a list of ingredients whose use is prohibited in compound feedingstuffs for reasons related to the protection of human and animal health; this ban does not, however, cover the circulation of such materials as feed materials or the use of these materials as such as feed materials by livestock farmers.(5) In order to remedy this situation, it is necessary, firstly, to widen the scope of Council Directive 96/25/EC of 29 April 1996 on the circulation of feed materials, amending Directives 70/524/EEC, 74/63/EEC, 82/471/EEC and 93/74/EEC and repealing Directive 77/101/EEC(8), in order to cover the use of feed materials as well; secondly, a list of materials whose circulation or use as feed materials is prohibited or restricted should be drawn up to replace Commission Decision 91/516/EEC, so that the scope of the prohibitions or restrictions is general and applies both to the use of the feed materials as such as well as to their use in compound feedingstuffs; Council Directive 79/373/EEC should be amended accordingly.(6) Experience has shown also that certain by-products which have been subjected to industrial processes may contain substances which, although not representing a threat to animal or human health, may have an unfavourable impact on the environment; it is therefore necessary to provide also that feed materials must not represent any danger to the environment.(7) Council Directive 90/667/EEC of 27 November 1990 laying down the veterinary rules for the disposal and processing of animal waste, for its placing on the market and for the prevention of pathogens in feedstuffs of animal or fish origin, and amending Directive 90/425/EEC(9), lays down the rules for the placing on the market of animal waste intended for uses other than human consumption, and Directive 96/25/EC lays down rules applying to labelling providing users with accurate information concerning the identity of the products and any restrictions on their use; there is a need to ensure that instruments relating to the veterinary sector and to animal nutrition are in perfect concordance.(8) In order to provide users and control authorities with the means to verify without difficulty the origin of feed materials and their compliance with the health guarantees with regard to Directive 90/667/EEC, it is necessary to include among the indications required for those feed materials the name and address of the producing establishment, the approval number, the reference number of the batch or any other particulars that will ensure that the feed material can be traced.(9) Directives 79/373/EEC and 96/25/EC should be amended accordingly,HAVE ADOPTED THIS DIRECTIVE:Article 1Directive 79/373/EEC is hereby amended as follows:1. in Article 2, the following subparagraph shall be added:"(m) 'putting into circulation' or 'circulation': the holding of compound feedingstuffs for the purposes of sale, including offering for sale, or any other form of transfer, whether free or not, to third parties, and the sale and other forms of transfer themselves.";2. in Article 5(1), point (k) shall be replaced by the following:"(k) from 1 April 2001, the approval number allocated to the establishment in accordance with Article 5 of Council Directive 95/69/EC of 22 December 1995 laying down the conditions and arrangements for approving and registering certain establishments and intermediaries operating in the animal feed sector(10) or, as the case may be, the registration number allocated to the establishment in accordance with Article 10 of that Directive.";3. in Article 5d(1), the second subparagraph shall be replaced by the following:"Where other Community provisions concerning compound feedingstuffs require indication of a minimum storage life or an expiry date of guarantee, the indication referred to in the first subparagraph shall be made, giving only the earliest date.";4. in Article 10, point (c) shall be deleted;5. in Article 10(e), the words "and the lists referred to in points (b) and (c)" shall be deleted;6. in Article 10a, the following paragraph shall be added:"3. Member States shall prescribe that the feed materials appearing on the list provided for in Article 11(b) of Directive 96/25/EC may not be used as feed materials in the preparation of compound feedingstuffs, in accordance with the provisions laid down in that Directive.";7. throughout the Directive, the term "marketing" shall be replaced by "circulation";8. (does not concern the English version).Article 2Directive 96/25/EC is hereby amended as follows:1. the title shall be replaced by the following:"Council Directive 96/25/EC of 29 April 1996 on the circulation and use of feed materials, amending Directives 70/524/EEC, 74/63/EEC, 82/471/EEC and 93/74/EEC and repealing Directive 77/101/EEC";2. Article 1(1) shall be replaced by the following:"1. This Directive shall apply to the circulation and use of feed materials within the Community.";3. Article 3 shall be replaced by the following:"Article 3Without prejudice to the obligations arising under other Community provisions, Member States shall prescribe that feed materials may be put into circulation in the Community only if they are of sound, genuine and merchantable quality. They shall prescribe that, when put into circulation or used, feed materials must not represent any danger to animal or human health or to the environment and must not be put into circulation in a manner that is liable to mislead.";4. In Article 5(1), point (g) shall be replaced by the following:"(g) the name or business name and the address or registered place of business of the producing establishment, the approval number, the reference number of the batch or any other particulars which ensure that the feed material can be traced, where the establishment must be approved in accordance with:- Directive 90/667/EEC(11),- Community measures included on a list to be drawn up in accordance with the procedure set out in Article 13;(h) the name or business name and the address or registered place of business of the person responsible for the particulars referred to in this paragraph, if different from the producer referred to in point (g).";5. Article 11 shall be amended as follows:(a) the words "Article 14" shall be replaced by "Article 13";(b) point (b) shall be replaced by the following:"(b) a list of materials whose circulation or use for animal nutrition purposes is restricted or prohibited shall be drawn up in order to ensure their compliance with Article 3;(c) amendments to the list referred to in point (b) shall be adopted in the light of advances in scientific and technical knowledge;(d) amendments to the Annex shall be adopted in the light of advances in scientific and technical knowledge."Article 31. Member States shall adopt and publish not later than 3 May 2001, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall inform the Commission thereof forthwith. The provisions adopted shall at the latest apply from 3 November 2001.When the Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by the Member States.2. Member States shall communicate to the Commission the texts of the provisions of national law which they adopt in the field covered by this Directive.Article 4This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities.Article 5This Directive is addressed to the Member States.Done at Luxembourg, 10 April 2000.For the European ParliamentThe PresidentN. FontaineFor the CouncilThe PresidentJ. Gama(1) OJ C 261, 19.8.1998, p. 3.(2) OJ C 101, 12.4.1999, p. 89.(3) Opinion of the European Parliament of 16 December 1998 (OJ C 98, 9.4.1999, p. 150), confirmed on 16 September 1999, Council common position of 15 November 1999 (OJ C 17, 20.1.2000, p. 1) and decision of the European Parliament of 15 March 2000.(4) OJ L 332, 30.12.1995, p. 15. Directive as last amended by Council Directive 1999/29/EC (OJ L 115, 4.5.1999, p. 32).(5) OJ L 86, 6.4.1979, p. 30. Directive as last amended by Commission Directive 1999/61/EC (OJ L 162, 26.6.1999, p. 67).(6) OJ L 270, 14.1.1970, p. 1. Directive as last amended by Commission Regulation (EC) No 45/1999 (OJ L 6, 12.1.1999, p. 3).(7) OJ L 281, 9.10.1991, p. 23. Decision as last amended by Commission Decision 1999/420/EC (OJ L 162, 26.6.1999, p. 69).(8) OJ L 125, 23.5.1996, p. 35. Directive as last amended by Commission Directive 1999/61/EC (OJ L 162, 26.6.1999, p. 67).(9) OJ L 363, 27.12.1990, p. 51. Directive as last amended by the 1994 Act of Accession (OJ C 241, 29.8.1994, p. 155).(10) OJ L 332, 30.12.1995, p. 15. Directive as last amended by Council Directive 1999/29/EC (OJ L 115, 4.5.1999, p. 32).(11) OJ L 363, 27.12.1990, p. 51. Directive as last amended by the 1994 Act of Accession.